Citation Nr: 1125761	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  09-45 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M. C.



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran testified at a videoconference hearing in April 2011. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon a review of the record, the Board finds that a remand is necessary in this case, for the reasons discussed below.

Through written communication and hearing testimony, the Veteran indicated that he was hospitalized at the VA Medical Center in Brockton in September 2008 for a "mental breakdown."  A review of the claims folder reveals that VA hospital records from this facility have not been associated with the claims folder. Accordingly, any records of hospitalization dated from 2008 from the Brockton VA Medical Center should be associated with the Veteran's claims file.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). VA must obtain these outstanding records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Furthermore, the Board finds that an additional VA examination is warranted.  The Veteran was last afforded a VA psychiatric examination in April 2009.  He and his wife testified at the videoconference hearing that the April 2009 VA examiner did not allow him to elaborate on any questions presented to him at the examination and that clarification of some issues was necessary.  The Veteran essentially felt that the examination was not conducted in a fair manner.  The evidence also indicates that the Veteran currently suffers from non-service-connected stroke residuals and vascular dementia which also impact his mental functioning.  Thus, the Board finds that an additional VA psychiatric examination, in consideration of the Veteran's entire history is necessary to clarify the current severity of his PTSD. 

The Veteran has also alleged that his service-connected PTSD essentially renders him unemployable.  In this respect, he testified that he stopped working full-time in 2005 due to his psychiatric condition but that last year he started doing maintenance work on a part-time basis.  He indicated that he is unable to work a full week and that he currently works five hours a day.  He reported that in the last 12 months he made $5000 to $8000.  In this respect, the Board notes that that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2009).  In addition to his PTSD disability, the Veteran is also service- connected for diabetes mellitus and inguinal hernia.  Moreover, the Board notes that the issue of an entitlement to a TDIU has been adjudicated by the RO.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), however, the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Accordingly, further action by the RO is also necessary with respect to the issue of entitlement to a TDIU.




Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of hospitalization in 2008 for the Veteran from the Brockton VA Medical Center.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file. 

2.  After associating with the claims folder any pertinent outstanding records, schedule the Veteran for a VA psychiatric examination in order to more accurately determine the severity of his PTSD. The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, and impairment of occupational and social functioning in the Veteran's daily activities, including work and social activity, school, family relations, judgment, thinking, or mood.  In addition, the examiner should assign an appropriate GAF score reflecting the current severity of the Veteran's impairment in social and industrial functioning, excluding symptomatology attributable to other non- service-connected disorders (i.e., residuals of stroke and vascular dementia), and provide an explanation for the score assigned.  To the extent possible, the manifestations of any non-service-connected disorder should be distinguished from those of the service-connected PTSD.  All findings and conclusions should be set forth in a legible report.

3.  Schedule the Veteran for a VA examination to obtain an opinion as to whether his service connected disabilities would as likely as not preclude gainful employment.  The claims file and a copy of this Remand must be made available to the examiner.

The examiner should opine as to whether it is at least as likely as not (i.e. there a 50 percent probability or more) that the Veteran's service-connected disabilities (PTSD, diabetes mellitus and right inguinal hernia) would prevent him from obtaining or keeping gainful employment for which his education and occupational experience would otherwise qualify him.

4.  If any benefit on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


